Case 2:18-cv-00142-LGW-BWC Document 8 Filed 04/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

BOBBY PORTER,

Petitioner,

JUDGMENT IN A CIVIL CASE

Ve CASE NUMBER; CV218-142
WARDEN EDGE,

Respondent.

Cc Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 17th day of April 2020, adopting the
Report and Recommendation of the Magistrate Judge, Judgment is hereby entered DISMISSING
Porter's 28 U.S.C. § 2241 Petition, and DENYING in forma pauperis status on appeal. This case

stands closed.

 

 

 

Approved by:
ON. FISA GODBEY WOOD, JUDGE
[rye STATES DISTRICT COURT
UTHERN DISTRICT OF GEORGIA
An 24 { al John E. Triplett, Acting Clerk
Date “ : Clerk

Candy, Aabele,

(By) Depuff Clerk

 

GAS Rev 10/1/03
